DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extrusion welding teeth” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045), Terawaki (US 6,098,684), and Carsley et al. (US 2012/0204412 A1).
Regarding claim 1, Pedretti teaches:
A processing apparatus [equipment shown in figure 1], comprising: 
a foil uncoiling roller [one of the unwanders (12, 27, 28]; 
a foil uncoiling roller [one of the unwanders (12, 27, 28]; 
a welding device [sonotrode (20)]; and
a plurality of driving rollers [rollers (23, 24)]; 
wherein both the foil uncoiling roller and the foil uncoiling roller are disposed on a feeding side of the welding device [see figure 1], the welding device being configured to weld a foil to foil [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function], 
the plurality of driving rollers is respectively disposed on the feeding side and a discharging side of the welding device, the plurality of driving rollers being configured to drive [see figure 1], 
wherein the plurality of rollers [rollers (23, 24)] are disposed in one-to-one correspondence, the overlapped foils pass through between the plurality of rollers, and the plurality of rollers drives rotate to jointly convey the foils [4:34-40 and figure 1], 
two adjacent driving rollers of the plurality of driving rollers are arranged on the feeding side and the discharging side of the welding device in a horizontal direction [see figure 1], and 
the welding device [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function] is configured to continuously weld the foil to a portion of the composite current collector, wherein the welding device is configured as an ultrasonic rolling welding device comprising an ultrasonic welding head and an anvil block, and the ultrasonic welding head and the anvil block are in rolling contact during welding [sonotrode (20) consists of two pairs or steel wheels; 4:39-50].
Pedretti does not teach:
The processing apparatus being for a secondary battery current collector;
a composite current collector;
the plurality of driving rollers has an equal line speed;
a plurality of driven rollers,  
a coiling roller; 
the plurality of driving rollers is disposed in one-to-one correspondence with the plurality of driven rollers, the overlapped foil and composite current collector pass through between the plurality of driving rollers and the plurality of driven rollers, and the plurality of 
the coiling roller is disposed at an end of an assembly line of the processing apparatus to wind up the composite current collector having the foil welded thereon, and 
extrusion welding teeth are arranged on a circumferential face of the ultrasonic welding head or a circumferential face of the anvil block.
Concerning the equal line speed:
Wang teaches ultrasonic bonding apparatus (12) further preferably includes a plurality of feed roll systems (36, 37, 38) for effecting high-speed feeding of the batt (10) to each of the machines (21, 22, 23) and take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38); 3:54-61 and figure 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synchronize the speed of Pedretti rollers (23, 24) as taught by Wang in order to increase the speed of production, to keep the speed of the material worked upon constant, and/or to avoid wrinkles in the material worked upon.  Additionally, since there are only two options, equal or different speeds, the selection of either is obvious, minus any unexpected results.
Concerning the driven rollers and correspondence:
Terawaki teaches ultrasonic welding/cutting machine (1) wherein roller pair (9, 10) comprises a driving roller (9) and a driven roller (10); 3:45-67, 4:1-5, and figures 2-3. 

Concerning the coiling roller:
Wang teaches take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38) and placed at the end of the assembly line; 3:60-61 and figure 1.
Note that take-rolls are extremely well-known element in the art of manufacturing sheet-like materials; see PTO 892 for additional teachings.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Wang take-roll concept into Pedretti in order to produce a layered coil.    
Concerning the teeth:
Carsley teaches ultrasonic roller head (30) having a knurled surface in order to cause the weldment to move with the head; 0018 and figure 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to knurl the surface of the Pedretti sonotrode and/or anvil in order to cause the foils to move with the sonotrode/anvil, to better focus the ultrasonic energy, and/or to increase the bonding strength.    
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the combined prior art references above, is structurally identical to the claimed apparatus, it is the examiner’s position 
Regarding claim 7, Pedretti does not teach:
further comprising a driving device, wherein one of the ultrasonic welding head and the anvil block is coupled to the driving device to adjust a contact force therebetween during welding.
Terawaki teaches ultrasonic welding/cutting machine (1) wherein machining roller/anvil (36) is moved vertically by lift cylinder (43); figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the lift cylinder concept into Pedretti in order to apply the desired nip size and pressure.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045) as applied to claim 1 above, and further in view of Green et al. (US 5,888,639).
Regarding claim 8, Pedretti does not teach:
further comprising a pressure roller configured to press one of the foil and the composite current collector to the other of the foil and the composite current collector to make the foil and the composite current collector overlap, wherein the pressure roller is disposed on the feeding side of the welding device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Green idler roller concept into Pedretti in order to bring the sheets/foils closer together prior to driving rollers (23) which would allow the sheets to be aligned earlier and put less work/duties onto the driving rollers.
Regarding claim 9, Pedretti does not teach:
further comprising a rectifying roller configured to rectify a position offset of the foil from the composite current collector, wherein the rectifying roller is disposed on a feeding side of the pressure roller.
Green teaches an ultrasonic welding apparatus wherein the substrate sheets (18, 20) pass through conventional controlled edge guidance roller assemblies (50) which keeps the sheet in longitudinal alignment; figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Green edge guidance roller assemblies (50) concept into Pedretti in order to keep the sheet in longitudinal alignment.
Regarding claim 10, Pedretti does not teach:
further comprising a tension adjusting device, wherein the tension adjusting device is movably disposed to adjust tension of the foil and the composite current collector.
Green teaches an ultrasonic welding apparatus wherein the substrate sheets (18, 20) first respectively pass over idler rollers (44), and down under conventional dancer tensioning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Green tensioning roller concept into Pedretti in order to keep a constant tension in the sheets/foil.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections do not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735